Citation Nr: 0404789	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for dermatitis, including 
as secondary exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that his dermatitis was incurred during 
service as a result of exposure to Agent Orange.  The Board 
believes that the record as it stands currently is inadequate 
for the purpose of rendering an informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Specifically, the Board points to a private physician's 
statements dated in March and September 2000 to the effect 
that the veteran had been undergoing treatment for 
exfoliative dermatitis secondary to exposure to Agent Orange.  
The physician offered nothing more to support his statements.  

Additionally, in VA outpatient records, it is noted that the 
veteran had a diagnosis of prurigo nodularis and psoriasis 
without indication of the etiology.  Further, no current VA 
examination report is associated with the record.  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law and is applicable to this appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Act includes an enhanced duty on the part of VA to notify 
a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b).  In addition, it defines the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  

The Board hereby directs the RO to complete the following 
directives:  

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should contain a summary of the 
provisions of 38 U.S.C.A. §§ 5103 and 
5103A.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any skin 
disorder, including dermatitis since his 
separation from service in September 
1969.  After securing the necessary 
release(s), the RO should obtain records 
of such treatment.

3.  The RO should contact Dr. R.K. 
Sanchez and ask that he provide a 
rationale for his opinions rendered in 
March and September 2000 as to the 
relationship between any post-service 
dermatitis or other skin disorder and his 
period of service, to include exposure to 
herbicides and/or Agent Orange.  

4.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of his current 
disability and render an opinion as to 
whether it is at least as likely as not 
that the veteran's current disability 
manifested by symptoms of psoriasis, 
dermatitis, or prurigo nodularis is 
related to service, and to exposure to 
herbicides or Agent Orange in particular.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




